Citation Nr: 1402423	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  07-28 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for right knee arthritis.  

2.  Entitlement to a rating greater than 10 percent prior to April 27, 2011, and 20 percent thereafter for right knee instability.

3.  Entitlement to an initial compensable rating for right knee scarring.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.   

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The right knee arthritis does not result in limitation of extension to more than five degrees or limitation of flexion to less than 90 degrees.

2.  The right knee instability most closely approximates moderate instability throughout the appellate period.  

3.   The right knee scarring is not unstable, deep, or tender on examination and does not limit function or involve an area of at least 929 square centimeters.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for right knee arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5010 (2013).  

2.  The criteria for a 20 percent rating, but no higher, for right knee instability have been met for the entire appellate period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 5257 (2013).  

3.  The criteria for a compensable rating for right knee scarring have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118a, DC 7801-7805 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  Consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A January 2005 VA treatment record reveals the Veteran's history of periodic giving out of the right knee, which resulted in falls.  The Veteran estimated the giving out occurred once a month and reported that he wore a brace for stability, which helped.  He denied swelling in the previous 18 months.  Examination revealed full range of motion.  X-ray images showed evidence of loose bodies, which "may be contributing to giving and catching of knee."  A June 2005 VA treatment record indicates that the Veteran had normal gait and muscle strength and tone.  An October 2005 VA orthopedic treatment record reveals the Veteran's history of right knee pain which was improved with bracing and injections.  The Veteran also reported instability when not wearing his brace.  Examination revealed crepitus and varus instability but no joint line tenderness or effusion.  Range of motion was full.  An October 2005 VA physical therapy record (dated the same date as the orthopedic treatment) revealed the Veteran's history of pain and occasional giving out of the right knee, most recently "at the end of the last year, when he landed on his left knee."  He also reported difficulty walking and with stairs.  Testing revealed motion from 0 to 124 degrees with full strength.  There was good patellar mobility, and varus and valgus stress, McMurrays, Lachmans, and anterior drawer tests were all negative.  Gait was within normal limits, though the examiner noted the Veteran wore a brace on the right knee.  The examiner further noted that the Veteran was able to squat to 104 degrees.  The Veteran was assessed with decreased range of motion and functional mobility secondary to increased pain.  

A January 2006 VA examination record reveals the Veteran's history of intermittent pain, occasional stiffness, occasional weakness, and tender and painful scar on the right knee.  He denied locking but reported "some" instability.  He also denied flare-ups.  He reported the pain was worse in cold, damp weather and the morning and after prolonged walking (more than 2 hours) or heavy lifting (more than 40 pounds).  He reported that the right knee pain was better with use of a brace and indicated that he occasionally used a cane.  The record notes that the Veteran was employed, though he indicated that when he had right knee, left knee, and low back pain, it took him twice as long to complete a task.  Examination revealed mildly antalgic gait.  Range of motion testing revealed motion from 0 to 135 degrees with no additional limitation after repetition.  Mild pain was elicited after the first halfway of range of motion of the right knee.  Motor function was normal, and there were no clinical signs of instability.  There was also no edema or crepitus, and drawer sign and McMurray's signs were negative.  The Veteran was unable to squat fully due to right knee pain.  There was a scar measuring 18 centimeters long and one centimeter wide which was nontender, nonadherent, and smooth without ulceration, tissue loss, breakdown, elevation, depression, inflammation, edema, or disfigurement.  There was a mild keloid formation but no limitation of function associated with the scar.  The Veteran was diagnosed with asymptomatic right knee scar.  

A March 2007 private treatment record reveals the Veteran's history of pain, grating, popping, and effusion in the right knee, which he reported occurred "frequently."  He reported that his symptoms affected his ability to do normal daily activities.  He indicated that he was able to ascend and descend stairs in a normal fashion, though with the use of a railing, that that his walking capacity was approximately five blocks, and that he used a cane for aid with ambulation.  Examination revealed "gross valgus" of the right knee.  The Veteran had "near-full" extension and flexion to 125 degrees.  Anterior and drawer tests were negative.  There was approximately 69 degrees of medial and lateral instability on the right and tenderness to palpation.  The Veteran was diagnosed with severe osteoarthritis.  The physician reported that the condition was "quite debilitating" and "significantly affected" the Veteran's activities of daily living and ambulatory status.  The physician found the Veteran was "quite limited " in his ability to ambulate and function. 

A February 2008 VA examination record reveals the Veteran's history of daily stiffness and achiness.  He reported that he wore a brace to help him ambulate and that he could walk approximately four to five blocks at a time.  He was employed.  Examination revealed swelling and tenderness.  Range of motion testing revealed motion from 5 degrees, where pain began, to 90 degrees, where pain began.  There was no change in range of motion after repetition.  There was mild laxity of the joint.  There was no significant history of flares.  The scar was 18 centimeters long, mobile, nontender, nonadherent, and not associated with keloid, breakdown, or ulceration.   

A May 2008 private treatment record reveals the Veteran's history of frequent pain, grating, popping, and stiffness.  Examination revealed a valgus deformity.  He had full extension and flexion to 115 degrees.  There was significant crepitus throughout range of motion and tenderness to palpation.  He had greater than 10 degrees of medial and lateral instability in the knee.  The physician diagnosed severe degenerative joint disease which required knee replacement surgery.  The examiner found the Veteran's activities of daily living and quality of life were "severely limited" due to pain and stiffness.  The physician added that it was his impression that the Veteran had "severe deformity and arthritis which caused recurrent subluxation and lateral instability of a severe nature."  

An April 2009 VA treatment record reveals the Veteran's history of chronic knee pain, for which he used a brace.  Examination revealed no effusion or edema.  Flexion was limited due to pain.  An October 2009 VA treatment record reveals the Veteran's history of increased right knee pain.  Examination revealed flexion limited due to pain but no effusion or edema.  

An April 2010 VA treatment record indicates that the Veteran had no complaints of pain.  Examination revealed flexion limited due to pain but no effusion or edema.  A December 2010 VA treatment record reveals the Veteran's history of daily knee pain.  He reported that he had run out of his medication.  Examination revealed full range of motion, no tenderness, and no edema.  There was bony hypertrophy on the knees.  

An April 2011 VA examination record reveals the Veteran's history of intermittent throbbing and aching of the right knee on a daily basis.  He denied any particular aggravating factors.  He also reported stiffness, weakness, giving way, and swelling.  He denied any flare-ups in the previous two years.  He reported use of a knee brace and use of a cane as needed.  He was independent with walking and activities of daily living and worked.  He had a standing tolerance of 45 minutes and walking tolerance of two blocks or 15 minutes.  Examination revealed antalgic gait, bony changes/enlargement consistent with advanced arthritic changes, VMO atrophy, and crepitus.  Range of motion testing revealed motion from 0 to 90 degrees with pain at 0 and 90 degrees.  There was no change in range of motion after repetition.  The Veteran had mild anterior cruciate ligament laxity and mild to moderate lateral cruciate ligament laxity.  McMurray's test was negative.  Motor strength testing revealed VMO atrophy, with right quadriceps strength of 4/5 when compared to the left.  The examiner found the Veteran had limited ambulation ability, limited standing, and limited stair climbing ability.  Examination revealed a scar on the medial aspect of the right patella measuring 12 centimeter by 0.5 millimeter at the widest part and a scar inferior to the patella which measured 13 centimeter by 0.5 millimeter at the widest part.  There was also what appeared to be a third scar inferior to the patella, measuring four centimeter by 0.5 millimeter at the widest part.  There was no pain with palpation, adherence, or keloid.  The scars were superficial and not unstable, and the scars did not result in weakness or limit function.  





Right Knee Disability

The right disability is currently rated at 10 percent under Diagnostic Code (DC) 5010 for arthritis of the knee that is otherwise noncompensable under the limitation of motion criteria.  

Limitation of motion of the knee is evaluated under DCs 5260-61.  To obtain a higher rating based on limitation of motion, the evidence must show that compensable ratings are available under either or both of those rating criteria.  See VAOPGCPREC 23-97 (separate ratings may be awarded for limitation of flexion and limitation of extension).  DC 5260 provides a noncompensable rating for flexion limited to 60 degrees, a 10 percent rating for flexion limited to 45 and a 20 percent rating for flexion limited to 30 degrees.  DC 5261 provides a noncompensable rating for extension limited to 5 degrees, a 10 percent rating for extension limited to 10 degrees and a 20 percent rating for extension limited to 15 degrees.  Normal range of motion of the knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  

A higher rating is not available under DC 5260 and/or 5261, even after consideration of pain and other functional limitation.  The evidence indicates that the Veteran is able to extend to at least 5 degrees and flex to at least 90 degrees, including after repetition, and there is no indication of additional limitation during flare-ups as the Veteran has consistently denied flare-ups.  The Board acknowledges that the evidence includes histories of pain on use and functional impairment.  However, even if range of motion was limited by pain beyond that shown during examination, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  Specifically, the range of motion demonstrated by the Veteran exceeds what would be required for a noncompensable rating for flexion or a compensable rating for extension, even after repetition.  As such, a rating in excess of 10 percent is not warranted based on limitation of motion due to arthritis, and the Veteran's claim for increase is denied.  

The right knee disability is also rated based on instability.  DC 5257 provides a 10 percent rating for slight recurrent subluxation or slight instability, a 20 percent rating is provided for moderate recurrent subluxation or moderate instability, and a 30 percent rating is provided for severe recurrent subluxation or lateral instability.  

After review of the evidence, the Board finds the right knee disability has resulted in more than "slight" lateral instability throughout the appellate period, as shown by the use of a brace for stability, the histories of occasional giving way, and the findings of laxity on testing.  Therefore, the Board finds a 20 percent rating is warranted for the entire appellate period.  The Board finds the right knee disability has not resulted in more than "moderate" lateral instability or subluxation, however; thus, the Board finds a rating greater than 20 percent rating is not warranted at any time based on the right knee instability.  

The Board acknowledges that a private physician has stated that the knee disability results in severe subluxation and lateral instability.  However, the Board finds the physician's assessment is not probative as it is not supported by the record, including the findings reported in the records associated with treatment provided by the physician, and the physician did not provide a rationale for the determination.  The record does not include any other  evidence, to include histories of subluxation, and although the record does include histories of giving out, the Veteran indicates that the giving out is "occasional" and prevented by the use of a brace and laxity testing has revealed at most moderate laxity of the ligaments.  Furthermore, the record indicates the Veteran is able to walk unassisted and that he is able to use stairs with use of the handrail.  Based on results of medical testing and the Veteran's description of the nature and frequency of the instability, the Board finds the Veteran's instability does not more nearly approximate the severe instability required for a 30 percent rating than the moderate instability contemplated by the assigned rating of 20 percent.

The Board has considered whether a higher or separate rating is available under an alternate diagnostic code but has determined that no other diagnostic code is applicable as there is no evidence of ankylosis, genu recurvatum, malunion, nonunion, or meniscal abnormality.  See 38 C.F.R. § 4.71a 5256, 5258, 5259, 5262, 5263.  

Right Knee Scarring 

The right knee scarring is rated as noncompensable under DC 7805.  On September 23, 2008, VA amended certain criteria for evaluating the skin.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, the amendments are only effective for claims filed on or after October 23, 2008, or in cases where the Veteran has requested review under the "new" rating criteria.  In this case, the claim was filed prior to October 23, 2008, and the Veteran has not requested review under the new rating criteria.  Thus, the rating criteria in effect prior to October 23, 2008, are applicable.

The rating criteria provide compensable ratings for scars that are deep or limit motion and affect at least 39 square centimeters (DC 7801); are superficial and do not limit motion but affect at least 929 square centimeters (DC 7802); are superficial and unstable (DC 7803); are superficial and painful on examination (DC 7804); or limit function (DC 7805).  See 38 C.F.R. § 4.118.  The evidence documents that the residual scar is not deep, or unstable; does not limit motion or function; affects less than 39 square centimeters; and is consistently nontender on examination.  Thus, a compensable initial rating is not warranted, and the claim is denied.  

Extraschedular Consideration

The Board has considered whether extraschedular consideration is warranted.  In this regard, the evidence of record fails to show anything unique or unusual about the right knee disability and associated scarring that would render the schedular criteria inadequate.  The Veteran's main symptoms include pain, limitation of motion, and instability which are contemplated in the rating assigned.  Moreover, ratings in excess of 10 percent are provided by the schedular rating code for more severe manifestations of knee instability and limitation of motion and symptomatic scarring.  Because the schedular rating criteria are adequate, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in January 2006.   

VA has obtained service treatment records and VA treatment and examination records; assisted the appellant in obtaining evidence; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file.  The appellant has not reported any outstanding and available records which are relevant to the issue.  VA afforded the appellant examinations to determine the nature and severity of the right knee disability and scarring.  Review of the examination record indicates that all necessary testing was performed and all necessary findings reported, and the Veteran has not alleged a worsening of the condition since April 2011.  As such, the Board finds the examinations were adequate.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the February 2011 Board remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board acknowledges the representative's contention that the remand instructions were not complied with because the most recent examination was not conducted by a "specialist" as instructed by the Board.  Research on the Internet and Outlook indicates that the 2011 VA examiner is a physician with expertise in physical medicine and rehabilitation.  The Board finds the 2011 VA examiner's experience is sufficient to render the examiner a "specialist" in a case involving the right knee, to include right knee scarring.  Furthermore, even if the specific expertise of the examiner were unknown, the Board finds there was substantial compliance with the remand instructions.  The examination report is complete, and nothing in the reports suggests that the examiner was not competent to perform the required examination.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA may satisfy its duty to assist by providing a medical examination conducted by someone who is able to provide "competent medical evidence" under § 3.159(a)(1)).  Furthermore, the representative has not noted any particular findings (or absence of findings) that were inaccurate or insufficient to suggest that the examination or opinion was inadequate.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Thus, the Board finds a remand is not required.  Compare Stegall v. West, 11 Vet. App. 268 1998) with Dyment v. West, 13 Vet. App. 141 (1999).




[Continued on following page.]
ORDER

A rating greater than 10 percent for right knee arthritis is denied.  

A 20 percent rating, but no higher, for right knee instability is granted over the entire appeal period.  

A compensable rating for right knee scarring is denied.  


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


